Detailed Action

Continued Examination Under 37 CFR 1.114

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6-1-21 has been entered.
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
s 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2004/0149234 to Mathur et al. in view of U.S. Patent No. 7,819,084 to Reusche et al. and further in view of U.S. Patent Application Publication No. 2011/0209382 to Da Silva Correia et al.
Referring to claim 1, Mathur et al. discloses a device for attracting aquatic and marine life comprising, a head – at 40, coupled to a supply line – the line between the tank and item 40 as seen in figure 3, to provide gas to the head – see figure 3, and an agitator – at 31,32, coupled to the head – see via 30 in figure 3, the agitator configured to output the gas into a body of water – see at 31,32 in figure 3, to establish a flow of gas into the body of water and cause a disturbance in the body of water in a manner that attracts desired species of aquatic and marine life – see figure 3 and paragraph [0048]. Mathur et al. does not disclose a controller configured to operate one or more parameter of the agitator and/or head to stir up the water and simulate sounds and/or vibrations within a predetermined range that simulates a fish attractant event to attract aquatic and marine life, the one or more parameter includes a flow rate, an amplitude, a flow variation, a spacing of pauses, and a duration of pauses of the flow of gas. Reusche et al. does disclose a controller configured to operate one or more parameter of the agitator and/or head to stir up the water and simulate sounds and/or vibrations within a predetermined range that simulates a fish attractant event to attract aquatic and marine life – see the switch and timer detailed in column 6 lines 47-67 and figure 23, the one or more parameter includes a flow rate, an amplitude, a flow variation, a spacing of pauses, and a duration of pauses of the flow of gas and/or liquid – see the timer in column 6 lines 47-67 which would provide for spacing of pauses, duration of pauses and flow variation. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Mathur et al. and add the controller and sound/vibration 
Referring to claim 2, Mathur et al. as modified by Reusche et al. and Da Silva Correia et al. further discloses the actuator includes at least one arm – at 31,32, having at least one opening to output the gas into the body of water – see figure 3 of Mathur et al.
Referring to claim 3, Mathur et al. as modified by Reusche et al. and Da Silva Correia et al. further discloses the actuator includes a plurality of arms – at 31,32, having a plurality of openings to output the gas into the body of water – see figure 3 of Mathur et al.
Referring to claim 4, Mathur et al. as modified by Reusche et al. and Da Silva Correia et al. further discloses the plurality of arms – at 31,32, are automatically spread open when the gas is discharged through the plurality of openings in the arms – see figure 3 of Mathur et al. where the supplying of gas will pressurize the arms so that they can be capable of spreading open.

Referring to claim 6, Mathur et al. as modified by Reusche et al. and Da Silva Correia et al. does not disclose the plurality of arms are different length from one another. However, it would have been obvious to one of ordinary skill in the art to take the device of Mathur et al. as modified by Reusche et al. and Da Silva Correia et al. and have the arms formed of different lengths as claimed, so as to yield the predictable result of allowing the arms to be used in different configurations and orientations based on the locations and conditions in which the device is used.
Referring to claim 7, Mathur et al. as modified by Reusche et al. and Da Silva Correia et al. further discloses a manifold on at least one end of the plurality of arms – see connection of 40 to 500-504 and 30 in figure 3 of Mathur et al.
Referring to claim 8, Mathur et al. as modified by Reusche et al. and Da Silva Correia et al. further discloses a manifold on each end of the plurality of arms – see connection of 40 to 500-504 and 30 in figure 3 of Mathur et al.
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathur et al. as modified by Reusche et al. and Da Silva Correia et al. as applied to claims 1 or 3 above, and further in view of U.S. Patent Application Publication No. 2007/0014680 to Gifford et al.
Referring to claim 9, Mathur et al. as modified by Reusche et al. and Da Silva Correia et al. does not disclose a weight on one end of the plurality of arms. Gifford et al. does disclose a weight – at 46, on one end of the plurality of arms – at 39 – see figure 8. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Mathur et al. as modified by 
Referring to claim 10, Mathur et al. as modified by Reusche et al. and Da Silva Correia et al. does not disclose a vibrating element in association with the agitator. Gifford et al. does disclose a vibrating element – at 37,47, in association with the agitator – at 26 – see figure 9. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Mathur et al. as modified by Reusche et al. and Da Silva Correia et al. and add the vibrating element of Gifford et al., so as to yield the predictable result of making the device attractive to aquatic animals during use. 
Claims 11-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathur et al. in view of U.S. Patent Application Publication No. 2014/0311416 to Stiles et al. and further in view of Da Silva Correia et al.
Referring to claims 11 and 19, Mathur et al. discloses a device for attracting aquatic and marine life comprising, a head – at 40, coupled to a supply line – the line between the tank and item 40 as seen in figure 3, to provide gas and/or liquid to the head – see figure 3, and an agitator – at 31,32, coupled to the head – see via 30 in figure 3, the agitator configured to output the gas and/or liquid into a body of water – see at 31,32 in figure 3, and cause a disturbance in the body of water in a manner that attracts desired species of aquatic and marine life – see figure 3 and paragraph [0048]. Specific to claim 11, Mathur et al. further discloses the agitator includes a plurality of arms – at 31,32, having a plurality of openings to output the gas and/or liquid into the body of water – see figure 3. Mathur et al. does not disclose a controller configured to control at least one of a flow rate, an amplitude, a flow variation, a spacing of pauses, and a duration of pauses of gas flow in the agitator to stir up the water and simulate a fish attractant event to attract 
Referring to claim 12, Mathur et al. as modified by Stiles et al. and Da Silva Correia et al. further discloses the plurality of arms – at 31,32, are automatically spread open when the gas/air is discharged through the plurality of openings in the arms – see figure 3 of Mathur et al. where the supplying of gas will pressurize the arms so that they can be capable of spreading open.

Referring to claim 14, Mathur et al. as modified by Stiles et al. and Da Silva Correia et al. further discloses the plurality of arms are substantially the same length – see at 31,32 in figure 3 of Mathur et al.
Referring to claim 15, Mathur et al. as modified by Stiles et al. and Da Silva Correia et al. further discloses a manifold on at least one end of the plurality of arms – see connection of 40 to 500-504 and 30 in figure 3 of Mathur et al.
Referring to claim 16, Mathur et al. as modified by Stiles et al. and Da Silva Correia et al. further discloses a manifold on each end of the plurality of arms – see connection of 40 to 500-504 and 30 in figure 3 of Mathur et al.
Referring to claim 20, Mathur et al. as modified by Stiles et al. and Da Silva Correia et al. further discloses output of the agitator is controllable as to at least one of amplitude of the disturbance, period of the disturbance, interval of the disturbance, pauses in the disturbance, and duration of the disturbance – see at 701 and paragraphs [0050] thru [0052] of Mathur et al. detailing control of the device to at least control duration of operation.
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathur et al. as modified by Stiles et al. and Da Silva Correia et al. as applied to claim 11 above, and further in view of U.S. Patent Application Publication No. 2007/0014680 to Gifford et al.

Referring to claim 18, Mathur et al. as modified by Stiles et al. and Da Silva Correia et al. does not disclose a vibrating element in association with the agitator. Gifford et al. does disclose a vibrating element – at 37,47, in association with the agitator – at 26 – see figure 9. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Mathur et al. as modified by Stiles et al. and Da Silva Correia et al. and add the vibrating element of Gifford et al., so as to yield the predictable result of making the device attractive to aquatic animals during use.

Response to Arguments

3.	Applicant’s claim amendments and remarks/arguments dated 6-1-21 obviates the 35 U.S.C. 103 rejections of claims 1-20 detailed in the last office action dated 2-17-21. However, applicant’s claim amendments dated 6-1-21 necessitates the new grounds of rejection detailed earlier in paragraph 2 of this office action. 

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643